Case 20-00088-amc           Doc 10    Filed 05/18/20 Entered 05/18/20 18:26:42          Desc Main
                                     Document      Page 1 of 13



                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                               Case No. 19-11644-amc

CHERRY BROS., LLC.,                                  Chapter 7

               Debtor.


GARY F. SEITZ, as Chapter 7 Trustee of the           Adv. Proc. No. 20-00088-amc
Estate of Cherry Bros., LLC,

               Plaintiff,

vs.

NATIONWIDE MUTUAL INSURANCE CO.,

               Defendant.


      ANSWER OF DEFENDANT NATIONWIDE MUTUAL INSURANCE COMPANY

         Defendant Nationwide Mutual Insurance Company (“Defendant”), respectfully answers

the complaint filed by Plaintiff Gary F. Seitz (the “Trustee”), as Chapter 7 Trustee of the Estate

of Cherry Bros., LLC (the “Debtor”) as follows:

                                     NATURE OF THE CASE

         1.    The allegations contained in paragraph 1 of the complaint appear to be rhetorical

in nature or call for a legal conclusion such that no response by Defendant is required. To the

extent any allegations contained in paragraph 1 of the complaint require a response, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of those allegations and

accordingly denies the same.




CO\6429833.4
Case 20-00088-amc          Doc 10    Filed 05/18/20 Entered 05/18/20 18:26:42          Desc Main
                                    Document      Page 2 of 13



                                JURISDICTION AND VENUE

        2.     The allegations contained in paragraph 2 of the complaint appear to be rhetorical

in nature or call for a legal conclusion such that no response by Defendant is required. To the

extent any allegations contained in paragraph 2 of the complaint require a response, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of those allegations and

accordingly denies the same.

        3.     The allegations contained in paragraph 3 of the complaint appear to be rhetorical

in nature or call for a legal conclusion such that no response by Defendant is required. To the

extent any allegations contained in paragraph 3 of the complaint require a response, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of those allegations and

accordingly denies the same.

        4.     The allegations contained in paragraph 4 of the complaint appear to be rhetorical

in nature or call for a legal conclusion such that no response by Defendant is required. To the

extent any allegations contained in paragraph 4 of the complaint require a response, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of those allegations and

accordingly denies the same. Notwithstanding, Defendant consents to the entry of final orders or

judgments by this Court.

        5.     The allegations contained in paragraph 5 of the complaint appear to be rhetorical

in nature or call for a legal conclusion such that no response by Defendant is required. To the

extent any allegations contained in paragraph 5 of the complaint require a response, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of those allegations and

accordingly denies the same.




CO\6429833.4
Case 20-00088-amc        Doc 10    Filed 05/18/20 Entered 05/18/20 18:26:42            Desc Main
                                  Document      Page 3 of 13



                                        THE PARTIES

        6.     The allegations contained in paragraph 6 of the complaint appear to be rhetorical

in nature or call for a legal conclusion such that no response by Defendant is required. To the

extent any allegations contained in paragraph 6 of the complaint require a response, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of those allegations and

accordingly denies the same.

        7.     The allegations contained in paragraph 7 of the complaint appear to be rhetorical

in nature or call for a legal conclusion such that no response by Defendant is required. To the

extent any allegations contained in paragraph 7 of the complaint require a response, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of those allegations and

accordingly denies the same.

        8.     Defendant admits the allegations in paragraph 8 of the complaint.

                                        BACKGROUND

        9.     Defendant admits the allegations in paragraph 9 of the complaint.

        10.    Defendant admits the allegations in paragraph 10 of the complaint.

        11.    Defendant admits the allegations in paragraph 11 of the complaint.

        12.    Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 12 of the complaint and accordingly denies same.

        13.    Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 13 of the complaint and accordingly denies same.

        14.    Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 14 of the complaint and accordingly denies same.




CO\6429833.4
Case 20-00088-amc        Doc 10    Filed 05/18/20 Entered 05/18/20 18:26:42            Desc Main
                                  Document      Page 4 of 13



        15.    Defendant admits that it sold insurance to the Debtor prior to the Petition Date.

To the extent paragraph 15 of the complaint makes any other factual assertions, Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained

therein and accordingly denies same.

        16.    The allegations contained in paragraph 16 of the complaint appear to be rhetorical

in nature or call for a legal conclusion such that no response by Defendant is required. To the

extent any allegations contained in paragraph 16 of the complaint require a response, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of those allegations and

accordingly denies the same.

        17.    Defendant admits that it received payments of $64.00 and $21,290.01 from the

Debtor in the ordinary course of the parties’ business relationship from December 18, 2018

through March 17, 2019. Defendant also issued a refund check for $531.89 to Debtor, which

Debtor cashed on December 23, 2018. To the extent paragraph 17 of the complaint makes any

other factual assertions, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained therein and accordingly denies same.

        18.    The allegations contained in paragraph 18 of the complaint appear to be rhetorical

in nature or call for a legal conclusion such that no response by Defendant is required. To the

extent any allegations contained in paragraph 18 of the complaint require a response, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of those allegations and

accordingly denies the same.

        19.    The allegations contained in paragraph 19 of the complaint appear to be rhetorical

in nature or call for a legal conclusion such that no response by Defendant is required. To the

extent any allegations contained in paragraph 19 of the complaint require a response, Defendant




CO\6429833.4
Case 20-00088-amc        Doc 10    Filed 05/18/20 Entered 05/18/20 18:26:42            Desc Main
                                  Document      Page 5 of 13



lacks knowledge or information sufficient to form a belief as to the truth of those allegations and

accordingly denies the same.

                                    CLAIMS FOR RELIEF

                                         COUNT I
                (Avoidance of Preference Period Transfers – 11 U.S.C. § 547)

        20.    Paragraph 20 of the complaint states that it incorporates all preceding paragraphs.

Defendant hereby incorporates all preceding paragraphs in response thereto. To the extent a

further response is required, Defendant denies same.

        21.    Defendant admits that it received payments of $64.00 and $21,290.01 from the

Debtor in the ordinary course of the parties’ business relationship from December 18, 2018

through March 17, 2019. Defendant also issued a refund check for $531.89 to Debtor, which

Debtor cashed on December 23, 2018. To the extent paragraph 21 of the complaint makes any

other factual assertions, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained therein and accordingly denies same.

        22.    The allegations contained in paragraph 22 of the complaint appear to call for a

legal conclusion such that no response by Defendant is required. To the extent any allegations

contained in paragraph 22 of the complaint require a response, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of those allegations and accordingly denies

the same.

        23.    The allegations contained in paragraph 23 of the complaint appear to call for a

legal conclusion such that no response by Defendant is required. To the extent any allegations

contained in paragraph 23 of the complaint require a response, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of those allegations and accordingly denies

the same.



CO\6429833.4
Case 20-00088-amc        Doc 10    Filed 05/18/20 Entered 05/18/20 18:26:42            Desc Main
                                  Document      Page 6 of 13



        24.    The allegations contained in paragraph 24 of the complaint appear to call for a

legal conclusion such that no response by Defendant is required. To the extent any allegations

contained in paragraph 24 of the complaint require a response, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of those allegations and accordingly denies

the same.

        25.    The allegations contained in paragraph 25 of the complaint appear to call for a

legal conclusion such that no response by Defendant is required. To the extent any allegations

contained in paragraph 25 of the complaint require a response, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of those allegations and accordingly denies

the same.

        26.    The allegations contained in paragraph 26 of the complaint appear to call for a

legal conclusion such that no response by Defendant is required. To the extent any allegations

contained in paragraph 26 of the complaint require a response, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of those allegations and accordingly denies

the same.

        27.    Defendant admits that it received payments of $64.00 and $21,290.01 from the

Debtor in the ordinary course of the parties’ business relationship from December 18, 2018

through March 17, 2019. Defendant also issued a refund check for $531.89 to Debtor, which

Debtor cashed on December 23, 2018. To the extent paragraph 27 of the complaint makes any

other factual assertions, Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations contained therein and accordingly denies same.

        28.    The allegations contained in paragraph 28 of the complaint appear to call for a

legal conclusion such that no response by Defendant is required. To the extent any allegations




CO\6429833.4
Case 20-00088-amc        Doc 10     Filed 05/18/20 Entered 05/18/20 18:26:42           Desc Main
                                   Document      Page 7 of 13



contained in paragraph 28 of the complaint require a response, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of those allegations and accordingly denies

the same.

        29.     The allegations contained in paragraph 29 of the complaint appear to call for a

legal conclusion such that no response by Defendant is required. To the extent any allegations

contained in paragraph 29 of the complaint require a response, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of those allegations and accordingly denies

the same.

                                         COUNT II
               (Avoidance of Fraudulent Conveyances – 11 U.S.C. § 548(a)(1)(B))

        30.     Paragraph 30 of the complaint states that it incorporates all preceding paragraphs.

Defendant hereby incorporates all preceding paragraphs in response thereto. To the extent a

further response is required, Defendant denies same.

        31.     Defendant denies that Plaintiff did not receive reasonably equivalent value in

exchange for any payment received by Defendant. As to the remaining allegations in paragraph

31, Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 31 and accordingly denies same.

        32.     The allegations contained in paragraph 32 of the complaint appear to call for a

legal conclusion such that no response by Defendant is required. To the extent any allegations

contained in paragraph 32 of the complaint require a response, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of those allegations and accordingly denies

the same.




CO\6429833.4
Case 20-00088-amc        Doc 10    Filed 05/18/20 Entered 05/18/20 18:26:42            Desc Main
                                  Document      Page 8 of 13



                                       COUNT III
                (Recovery of Avoided Transfers – 11 U.S.C. § 502(d) and (j))

        33.    Paragraph 33 of the complaint states that it incorporates all preceding paragraphs.

Defendant hereby incorporates all preceding paragraphs in response thereto. To the extent a

further response is required, Defendant denies same.

        34.    The allegations contained in paragraph 34 of the complaint appear to call for a

legal conclusion such that no response by Defendant is required. To the extent any allegations

contained in paragraph 34 of the complaint require a response, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of those allegations and accordingly denies

the same.

        35.    The allegations contained in paragraph 35 of the complaint appear to call for a

legal conclusion such that no response by Defendant is required. To the extent any allegations

contained in paragraph 35 of the complaint require a response, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of those allegations and accordingly denies

the same.

        36.    The allegations contained in paragraph 36 of the complaint appear to call for a

legal conclusion such that no response by Defendant is required. To the extent any allegations

contained in paragraph 36 of the complaint require a response, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of those allegations and accordingly denies

the same.

                                         COUNT IV
                        (Disallowance of all Claims – 11 U.S.C. § 550)

        37.    Paragraph 37 of the complaint states that it incorporates all preceding paragraphs.

Defendant hereby incorporates all preceding paragraphs in response thereto. To the extent a

further response is required, Defendant denies same.


CO\6429833.4
Case 20-00088-amc        Doc 10    Filed 05/18/20 Entered 05/18/20 18:26:42            Desc Main
                                  Document      Page 9 of 13



        38.    The allegations contained in paragraph 38 of the complaint appear to call for a

legal conclusion such that no response by Defendant is required. To the extent any allegations

contained in paragraph 38 of the complaint require a response, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of those allegations and accordingly denies

the same.

        39.    The allegations contained in paragraph 39 of the complaint appear to call for a

legal conclusion such that no response by Defendant is required. To the extent any allegations

contained in paragraph 39 of the complaint require a response, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of those allegations and accordingly denies

the same.

        40.    Defendant denies that it is liable for the payment of any amount or turnover of

any property under Section 550 of the Bankruptcy Code and all other allegations in paragraph 40

of the complaint.

        41.    The allegations contained in paragraph 41 of the complaint appear to call for a

legal conclusion such that no response by Defendant is required. To the extent any allegations

contained in paragraph 41 of the complaint require a response, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of those allegations and accordingly denies

the same. Further, to the extent Defendant has a claim against the Debtor’s bankruptcy estate,

Defendant expressly reserves the right to file and/or amend any such claim and in no way waives

any rights with respect to such claim.

        42.    The allegations contained in paragraph 42 of the complaint appear to call for a

legal conclusion such that no response by Defendant is required. To the extent any allegations

contained in paragraph 42 of the complaint require a response, Defendant lacks knowledge or




CO\6429833.4
Case 20-00088-amc         Doc 10    Filed 05/18/20 Entered 05/18/20 18:26:42                Desc Main
                                   Document     Page 10 of 13



information sufficient to form a belief as to the truth of those allegations and accordingly denies

the same. Further, to the extent Defendant has a claim against the Debtor’s bankruptcy estate,

Defendant expressly reserves the right to file and/or amend any such claim and in no way waives

any rights with respect to such claim.

        WHEREFORE, Defendant denies each and every allegation of the Complaint not

expressly admitted, further denies that the Plaintiff is entitled to relief from Defendant, and

respectfully requests the Court to enter judgment in favor of Defendant and against the Plaintiff

on each claim for relief set forth in the complaint and all other just and proper relief.

                          AFFIRMATIVE AND OTHER DEFENSES

        Defendant asserts the following affirmative and other defenses to the complaint as

follows:

                                         FIRST DEFENSE

        1.     The complaint fails to state a claim upon which relief may be granted.

                                         SECOND DEFENSE

        2.     The Trustee did not use reasonable due diligence in the circumstances of the case

or take into account a party’s known or reasonably knowable affirmative defenses under 11

U.S.C. § 547(c).

                                         THIRD DEFENSE

        3.     With regard to any alleged preferential transfers, such transfers were intended by

Debtor and Defendant to be a contemporaneous exchange for value given to Debtor and in fact

were.




CO\6429833.4
Case 20-00088-amc          Doc 10    Filed 05/18/20 Entered 05/18/20 18:26:42          Desc Main
                                    Document     Page 11 of 13



                                       FOURTH DEFENSE

        4.     With regard to any alleged preferential transfers, such transfers were payments (a)

made in the ordinary course of business or financial affairs of the Debtor and Defendant; or (b)

made according to ordinary business terms.

                                        FIFTH DEFENSE

        5.     With regard to any alleged preferential transfers, Defendant gave new value to or

for the benefit of the Debtor after the transfers alleged in the complaint, which value was (a) not

secured by an otherwise unavoidable security interest; and (b) on account of which the Debtors

did not make an otherwise unavoidable transfer to or for the benefit of Defendant.

                                        SIXTH DEFENSE

        6.     With regard to any alleged preferential transfers, Defendant has a complete

defense to any preferential transfer pursuant to 11 U.S.C. section 547(c)(9).

                                       SEVENTH DEFENSE

        7.     With regard to any alleged preferential transfers, said transfers were not for or on

account of an antecedent debt owed by the Debtor before such transfers were made.

                                       EIGHTH DEFENSE

        8.     With regard to any alleged fraudulent transfers, Debtor received said transfers for

value and in good faith.

                                        NINTH DEFENSE

        9.     With regard to any alleged fraudulent transfers, Debtor received reasonably

equivalent value for any such transfers.

                                        TENTH DEFENSE

        10.    Defendant reserves the right to assert other defenses as may be available or

become available during the course of these proceedings. Defendant further reserves the right to


CO\6429833.4
Case 20-00088-amc       Doc 10    Filed 05/18/20 Entered 05/18/20 18:26:42         Desc Main
                                 Document     Page 12 of 13



plead further in this matter, including but not limited to amendment to this answer,

counterclaims, crossclaims, or third-party complaints.


                                             Respectfully submitted,

                                             ICE MILLER LLP

                                             /s/ Frederick A. Tecce
                                             Frederick A. Tecce
                                             1735 Market Street, Suite 3450
                                             Philadelphia, PA 19103
                                             Phone: 215-377-5031
                                             Fax: 215-377-5032
                                             fred.tecee@icemiller.com

                                             Daniel M. Anderson (pro hac vice forthcoming)
                                             John C. Cannizzaro (pro hac vice forthcoming)
                                             250 West Street, Suite 700
                                             Columbus, OH 43201
                                             Phone: 614-462-2700
                                             Fax: 614-224-3126
                                             daniel.anderson@icemiller.com
                                             john.cannizzaro@icemiller.com




CO\6429833.4
Case 20-00088-amc       Doc 10    Filed 05/18/20 Entered 05/18/20 18:26:42       Desc Main
                                 Document     Page 13 of 13



                                 CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing answer was served on May 18, 2020 by

ELECTRONIC FILING through the court’s electronic filing system upon:

        Holly Smith Miller (hsmiller@gsbblaw.com)

and by FIRST CLASS MAIL, POSTAGE PREPAID upon:

        N/A.



                                          /s/ Frederick A. Tecce
                                          Frederick A. Tecce




CO\6429833.4
